DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement with regards to the Election of Group I, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of the species of polyamide acid as the resin component in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that the species of polyamide acid, polyimide, polyamide-imide precursor, and polyamide-imide are a single grouping of patentably indistinct species. This is not found persuasive because the elected claims are not directed to a product or a product-by-process but to a method. Each of the individual species discussed above have distinct structures and distinct chemical properties and reactivities based on said structures. A film formed from a polyamide acid will have a different structure and properties than a film formed from any of polyimide, polyamide-imide precursor, or polyamide-imide. Applicants discussion that all of polyamide acid, polyimide, polyamide-imide precursor, and polyamide-imide could react to form a polyimide is not relevant because the claims are to a method and a polyimide is not what is being produced by the method. Therefore, the election of species requirement is proper. 
The Election of Species requirement is still deemed proper and is therefore made FINAL. The Restriction requirement is also still deemed proper and made final. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and the non-elected species of claim 1 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Group I was made without traverse in the reply filed on 6/27/2022 because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and the arguments with regards to the Election of Species are not persuasive for the reasons discussed above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the preparing comprises: dispersing the fine particles using a pressure device that pressurizes slurry comprising the fine particles and a dispersing device having a flow path having a cross-sectional area of 1960 µm2 or more 785000 µm2 or less because it allows the slurry pressurized to 50 MPa or more to pass through the flow path.” The claim is indefinite because it recites “a pressure device that pressurizes slurry comprising the fine particles.” It is unclear if a slurry is being formed and if it is, at what point a slurry is produced, or if the device must merely be capable of pressuring slurry. It is further unclear if two devices are required, i.e. one for pressurizing and one for dispersing, based on the language of claim 1. Claims 2-6 do not clarify the issues in claim 1. Therefore, claims 1 and all claims dependent thereon are indefinite. 
For the sake of compact prosecution, the claim will be interpreted to mean that the fine particles are dispersed resin component using a single device that pressurizes and disperses the particles, said device having the claimed cross-sectional area and thereby providing the instantly claimed flow path. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (PCT/JP2016/075570) and further in view of Yoshimaru et al. (US 2016/0372728). Because PCT/JP2016/075570 is in Japanese, citations are made to the US equivalent of PCT/JP2016/075570, which is US 2018/0244887, which is attached.
Sugawara teaches a method for manufacturing a porous membrane (which is a film) in which microparticles are satisfactorily dispersed. The method comprises making a composition comprising a polyamic acid and microparticles and a dispersion step which produces a slurry containing the microparticles (abstract). The fine particles are present in the slurry in an amount of 20 to 90% by mass (¶20). Sugawara teaches a process comprising a step of preparing slurry (1) containing fine particles and a solvent; a step of preparing a varnish containing a polyamide acid and a solvent; a step of kneading the slurry (1) and the varnish to prepare a slurry (2); and a step of dispersing the slurry (2) by a shearing force and a compression or impact force. See ¶22. A particular example of fine particles is inorganic fine particles made of silica. See ¶63. Sugawara further teaches forming an unburned composite film using the varnish comprising the polyamide acid and fine particles; a burning step of burning the unburned composite film to obtain a resin-fine particle composite film; and a step of removing the fine particles from the resin-fine particle composite film. See ¶68. 
Sugawara does not expressly recite that the particles are dispersed using a pressure device that pressurizes slurry comprising the fine particles and a dispersing device having a flow path having a cross-sectional area of 1960 µm2 or more 785000 µm2 or less because it allows the slurry pressurized to 50 MPa or more to pass through the flow path. It is noted that the instant specification specifically states that a Star Burst series manufactured by Sugino Machine Limited is sufficient to pressurize the instantly claimed slurry and is a device having a flow path having a cross-sectional area of 1960 µm2 or more 785000 µm2 or less because it allows the slurry pressurized to 50 MPa or more to pass through the flow path (see page 7, lines 1-23).
Yoshimaru et al. teach a porous film comprising fine particles (abstract). The porous film containing fine particles is made of, for example, polyamide (¶48-50). The porous layer is produced by dispersing fine particles (including inorganic fine particles) are dispersed in a mixture of resin and solvent using a Star Burst dispersing device manufactured by Sugino. See ¶139. As stated in the instant specification, this device will necessarily pressurizes slurry comprising the fine particles and is also a dispersing device having a flow path having a cross-sectional area of 1960 µm2 or more 785000 µm2 or less because it allows the slurry pressurized to 50 MPa or more to pass through the flow path. The device will also necessarily “allow pressurized slurry” (which is fine particles dispersed in resin under pressure) “to collide against one another or to collide against a collision part provided on the flow path,” because an identical device is used for an identical purpose (to disperse fine particles in a polymer resin to provide a composition for a porous film) in Yoshimaru as described in the instant invention. 
Both Sugawara and Yoshimaru relate to the field of porous films used as, for example, battery separators. See ¶2 of Sugawara and entire Yoshimaru reference. It would have been obvious at the time the instant invention was made to use a Star Burst dispersing device manufactured by Sugino, as disclosed in Yoshimaru, to disperse the fine particles in the resin of Sugawara to form the slurry, in order to provide adequate and sufficient dispersion of the fine particles of Sugawara, thereby ensuring uniform dispersion of the fine particles in the slurry and uniform properties throughout a porous film formed from said slurry. 
Regarding instant claim 6, Sugawara in view of Yoshimaru teach a method which is identical to that of the instant claims, and an identical product (porous polyimide film) as recited in the instant claims. The products formed in Sugawara in view of Yoshimaru are the same as that of the instant claims in that the same materials are used in the same method (i.e. using the same device the reasons discussed above) as recited in the instant claims or discussed in the instant specification. These products will necessarily have the same properties as the porous films of the instant claims, including the property recited in instant claim 6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766